Filed 8/24/15 P. v. Amoros CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B261036
                                                                        (Super. Ct. No. BA406420-02)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

REINALDO A. AMOROS,

     Defendant and Appellant.


                   Reinaldo A. Amoros appeals a judgment after conviction by jury of
attempted robbery. (Pen. Code, §§ 664, 211.)1 Amoros admitted he suffered two prior
serious felony convictions within the meaning of sections 667, subdivision (a)(1); 667.5,
subdivisions (b) through (i); and 1170.12, subdivisions (a) through (e).) The trial court
struck one prior strike and sentenced Amoros to 16 years in state prison, consisting of the
three-year upper term, doubled for the strike, plus 10 years for the enhancements.
                   We appointed counsel to represent Amoros in this appeal. After examining
the record, his counsel filed an opening brief requesting the court to make an independent
review under People v. Wende (1979) 25 Cal.3d 436. On May 28, 2015, we advised
Amoros that he had 30 days within which to personally submit any contentions or issues
that he wished us to consider. We received no response.



1
    All statutory references are to the Penal Code.
              At 3:30 on a January morning, Amoros and a companion approached Juan
Jose Elias who was drunk and waiting for a taxi at a gas station. Elias held a box of beer.
Amoros told Elias to give him the beer. When Elias refused, Amoros's companion cut
Elias's neck with something sharp. Elias grabbed onto Amoros's jacket as he began to
faint from blood loss. The incident was captured on video surveillance, and Elias
identified Amoros at trial. Blood on Amoros's jacket matched Elias's DNA.
              We are satisfied that Amoros's attorney has fully complied with his
responsibilities and that no arguable issues exist. (People v. Wende, supra, 25 Cal.3d at
pp. 441, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                              William N. Sterling, Judge

                        Superior Court County of Los Angeles

                        ______________________________


             Erik Harper, under appointment by the Court of Appeal, for Defendant and
Appellant.
             No appearance for Plaintiff and Respondent.




                                          3